DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of informalities.
Claim 7 is a substantial duplication of Claim 9, comprising all of the same limitations as Claim 9 and no additional limitations.
Appropriate correction is required.

Drawings
The drawings are objected to because they do not satisfy the requirement of satisfactory reproduction characteristics. 
As stated in 37 CFR 1.84(l):  All drawings must be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
In the present case, FIGS. 3A and 3B contain lines, numbers, and symbols which are not dense and dark, nor uniformly thick and well-defined.  FIGS. 3A and 3B, as originally-filed, appear to be a scan or photocopy of a document, rather than an original document itself.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended”.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al., US 2021/0190593.
Regarding Claim 1, Yao discloses:  A polarizing device for an imaging device, the polarizing device comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a light-polarizing device that polarizes incident light into a predetermined linear direction (polarization sensor which includes a quarter wave plate and a linear polarizer; Abstract of Yao);
the light-polarizing device comprising:
a wire grid (metallic nanogratings serving as a polarizer; paragraphs [0052], [0053], [0058], [0063] and FIGS. 1A, 2A, 2B, 3A, 3C, 11, 12A, 13, 14A, 15A, 18A of Yao); and
an array of phase-modulating nanostructures formed on the wire grid (dielectric or semiconductor metasurfaces [e.g., pillars or nanopillars] serving as a [phase] retarder; paragraphs [0015], [0018], [0049], [0055], [0057] and FIGS. 1A, 2A, 2B, 3C, 4A, 4C, 5A, 11, 12A, 14A, 15A, 18A of Yao);
the array of phase-modulating nanostructures changing a phase of the incident light a predetermined amount of phase change (dielectric or semiconductor metasurfaces serving as a [phase] retarder, wherein a phase change amount may be pretermined, e.g., 90 degrees; paragraphs [0015], [0018], [0049], [0055]-[0059], [0062], [0068] and FIGS. 1A, 2A, 2B, 3C, 4A, 4C, 5A, 11, 12A, 14A, 15A, 18A of Yao).

Regarding Claim 2, Yao discloses:  wherein the array of phase-modulating nanostructures comprise an array of high-dielectric-index nanostructures (silicon pillars may be used as the meta surface; paragraphs [0048], [0054] and FIGS. 1A, 2A, 2B, 3C, 4A, 4C, 5A, 11, 12A, 14A, 15A, 18A of Yao).

Regarding Claim 3, Yao discloses:  wherein the predetermined amount of phase change of a phase-modulating nanostructure is based on a first width and a second width of the phase-modulating nanostructure, the first width being perpendicular to the second width (phase delay difference is associated with the long and short axes of the nanopillars; paragraphs [0088], [0089] and FIGS. 19A, 19C of Yao).

Regarding Claim 5, Yao discloses:  wherein the polarizing device further comprises: a first polarizing device that polarizes incident light into a first direction; a second polarizing device that polarizes incident light into a second direction, the first and second directions being orthogonal to each other; a third polarizing device that polarizes incident light into a third direction; and a fourth polarizing device that polarizes incident light into a fourth direction, the third and fourth directions being orthogonal to each other and being rotated 45 degrees from the first and second directions, the first, second, third and fourth polarizing devices each comprising: a light-polarizing device that polarizes incident light into the direction that the polarizing device polarizes incident light, the light-polarizing device comprising: a wire grid; and an array of phase-modulating nanostructures formed on the wire grid (superpixel having four linear polarization sensors at +/-90 and +/-45 degrees, relative to one another, wherein all of the subpixels include individual photodetection elements [pixels] beneath each of the polarization filters, the linear polarization subpixels being fabricated as nanowire polarizers; paragraphs [0073], [0074] and FIGS. 11, 12, 16A, 21A of Yao).

Regarding Claim 6, Yao discloses:  wherein the first, second, third and fourth directions respectively comprising a vertical direction, a horizontal direction, a diagonal direction and an anti-diagonal direction (four linear polarization sensors at +/-90 and +/-45 degrees, relative to one another; paragraphs [0073], [0074] and FIGS. 11, 12, 16A, 21A of Yao).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., US 2019/0025641.
Regarding Claim 1, Zhao discloses:  A polarizing device for an imaging device, the polarizing device comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a light-polarizing device that polarizes incident light into a predetermined linear direction (color filter substrate 100 includes a wire grid polarizer 10; FIGS. 1, 2a, 2b, 3 of Zhao);
the light-polarizing device comprising:
a wire grid (wire grid polarizer 10; FIGS. 1, 2a, 2b, 3 of Zhao); and
an array of phase-modulating nanostructures formed on the wire grid (phase difference layer 20 includes a plurality of a first phase-shift structures 201 and a plurality of second phase-shift structures 202 that are disposed alternately; paragraphs [0025]-[0031] and FIGS. 2a, 2b, 3 of Zhao);
the array of phase-modulating nanostructures changing a phase of the incident light a predetermined amount of phase change (phase difference layer 20 can allow P light passing through the first phase-shift structures 201 and P light passing through the second phase-shift structures 202 to create a phase difference, and as a result, a destructive interference happens between P light that is reflected by the first wire grid polarizer 10 and passes through the first phase-shift structures 201 to exit and P light that is reflected by the first wire grid polarizer 10 and passes through the second phase-shift structures 202 to exit on a side near the color filter layer 30, and thereby the light reflecting effect of the color filter substrate 100 is decreased; paragraphs [0026], [0027] and FIGS. 2a, 2b, 3 of Zhao).

Regarding Claim 8, Zhao discloses:  further comprising a spectral filter that passes a predetermined range of wavelengths of the incident light (color filter layer 30; FIGS. 2a, 2b, 3 of Zhao).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Hudman, US 2021/0247611.
Regarding Claim 4 and 13, Yao does not appear to explicitly disclose:  wherein a field of view of the polarizing device is 30 degrees for a normalized intensity of 1.
However, it has been held that where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Yao discloses the use of a photodetector placed in proximity to the polarizer to receive light from the polarizer for measurement and analysis (see Abstract and paragraphs [0010], [0011], [0060] of Yao).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a wide field of view at full intensity for the device of Yao, in accordance with maximizing the light received by the photodetector for measurement and analysis.
Furthermore, Hudman is related to Yao with respect to image device involving wire grid polarizer, and Hudman teaches the desirability of avoiding sensitivities to wavelength and angle of incidence of a wire grid polarizer by including a spatially varying polarizer which compensates for variations across a field of view which would otherwise be caused by the wire grid polarizer (see Abstract and paragraphs [0052]-[0071] of Hudman, but see especially paragraph [0066] of Hudman).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a wide field of view at full intensity for the device of Yao, because angle sensitivities of a wire grid polarizer are desirably avoided to ensure uniform performance, as taught in Abstract and paragraphs [0052]-[0071] of Hudman.

Claims 7, 9-12, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Sugawara, US 2020/0081287.
Regarding Claim 7, Yao does not appear to disclose:  wherein at least one wire of the wire grid comprises a series of metal-insulator-metal wire structures.
Sugawara is related to Yao with respect to wire grid polarizer.
Sugawara teaches:  wherein at least one wire of the wire grid comprises a series of metal-insulator-metal wire structures (the grid-shaped convex portion of the wire grid polarizer preferably includes at least a linear metal layer, a first dielectric layer, and an absorption layer, in that order; paragraphs [0041], [0048], [0059], [0064], [0069] and FIG. 1 of Sugawara).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the metal-insulator-metal structure of Sugawara for the wire grids of Yao because such arrangement enables TE waves which have been reflected by the linear metal layer to be reflected at the interface between the dielectric layer and the absorption layer and return to the linear metal layer, and the light reflected by the absorption layer and the light reflected by the linear metal layer can be attenuated by interference, thereby achieving attenuation of the TE waves, and thus the desired polarization characteristics, as taught in paragraphs [0066], [0069] of Sugawara.

Regarding Claim 9, Yao discloses:  A polarizing device for an imaging device, the polarizing device comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a light-polarizing device that polarizes incident light into a predetermined linear direction (polarization sensor which includes a quarter wave plate and a linear polarizer; Abstract of Yao);
the light-polarizing device comprising:
a wire grid (metallic nanogratings serving as a polarizer; paragraphs [0052], [0053], [0058], [0063] and FIGS. 1A, 2A, 2B, 3A, 3C, 11, 12A, 13, 14A, 15A, 18A of Yao);
an array of phase-modulating nanostructures formed on the wire grid (dielectric or semiconductor metasurfaces [e.g., pillars or nanopillars] serving as a [phase] retarder; paragraphs [0015], [0018], [0049], [0055], [0057] and FIGS. 1A, 2A, 2B, 3C, 4A, 4C, 5A, 11, 12A, 14A, 15A, 18A of Yao);
the array of phase-modulating nanostructures changing a phase of the incident light a predetermined amount of phase change (dielectric or semiconductor metasurfaces serving as a [phase] retarder, wherein a phase change amount may be pretermined, e.g., 90 degrees; paragraphs [0015], [0018], [0049], [0055]-[0059], [0062], [0068] and FIGS. 1A, 2A, 2B, 3C, 4A, 4C, 5A, 11, 12A, 14A, 15A, 18A of Yao).

Yao does not appear to disclose:  wherein at least one wire of the wire grid comprises a series of metal-insulator-metal wire structures.
Sugawara is related to Yao with respect to wire grid polarizer.
Sugawara teaches:  wherein at least one wire of the wire grid comprises a series of metal-insulator-metal wire structures (the grid-shaped convex portion of the wire grid polarizer preferably includes at least a linear metal layer, a first dielectric layer, and an absorption layer, in that order; paragraphs [0041], [0048], [0059], [0064], [0069] and FIG. 1 of Sugawara).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the metal-insulator-metal structure of Sugawara for the wire grids of Yao because such arrangement enables TE waves which have been reflected by the linear metal layer to be reflected at the interface between the dielectric layer and the absorption layer and return to the linear metal layer, and the light reflected by the absorption layer and the light reflected by the linear metal layer can be attenuated by interference, thereby achieving attenuation of the TE waves, and thus the desired polarization characteristics, as taught in paragraphs [0066], [0069] of Sugawara.

Regarding Claim 10, Yao-Sugawara discloses:  wherein at least one metal-insulator-metal wire structure of the series of metal-insulator-metal structure includes one of poly-silicon, aluminum oxide, silicon dioxide and titanium oxide as an insulator (examples of the material constituting the first dielectric layer include oxides of elements such as Si, Al, Be, Bi, Ti, Ta, and B; paragraph [0064] of Sugawara).

Regarding Claim 11, Yao-Sugawara discloses:  wherein the array of phase-modulating nanostructures comprise an array of high-dielectric-index nanostructures (silicon pillars may be used as the meta surface; paragraphs [0048], [0054] and FIGS. 1A, 2A, 2B, 3C, 4A, 4C, 5A, 11, 12A, 14A, 15A, 18A of Yao).

Regarding Claim 12, Yao-Sugawara discloses:  wherein the predetermined amount of phase change of a phase-modulating nanostructure is based on a first width and a second width of the phase-modulating nanostructure, the first width being perpendicular to the second width (phase delay difference is associated with the long and short axes of the nanopillars; paragraphs [0088], [0089] and FIGS. 19A, 19C of Yao).

Regarding Claim 14, Yao-Sugawara discloses:  wherein the polarizing device further comprises: a first polarizing device that polarizes incident light into a first direction; a second polarizing device that polarizes incident light into a second direction, the first and second directions being orthogonal to each other; a third polarizing device that polarizes incident light into a third direction; and a fourth polarizing device that polarizes incident light into a fourth direction, the third and fourth directions being orthogonal to each other and being rotated 45 degrees from the first and second directions, the first, second, third and fourth polarizing devices each comprising: a light-polarizing device that polarizes incident light into the direction that the polarizing device polarizes incident light, the light-polarizing device comprising: a wire grid, at least one wire of the wire grid comprising the metal-insulator-metal wire structure; and an array of phase-modulating nanostructures formed on the wire grid (superpixel having four linear polarization sensors at +/-90 and +/-45 degrees, relative to one another, wherein all of the subpixels include individual photodetection elements [pixels] beneath each of the polarization filters, the linear polarization subpixels being fabricated as nanowire polarizers; paragraphs [0073], [0074] and FIGS. 11, 12, 16A, 21A of Yao).

Regarding Claim 15, Yao-Sugawara discloses:  wherein the first, second, third and fourth directions respectively comprising a vertical direction, a horizontal direction, a diagonal direction and an anti-diagonal direction (four linear polarization sensors at +/-90 and +/-45 degrees, relative to one another; paragraphs [0073], [0074] and FIGS. 11, 12, 16A, 21A of Yao).

Regarding Claim 17, Yao discloses:  A polarizing device for an imaging device, the polarizing device comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a light-polarizing device that polarizes incident light into a predetermined linear direction (polarization sensor which includes a quarter wave plate and a linear polarizer; Abstract of Yao);
the light-polarizing device comprising:
a wire grid (metallic nanogratings serving as a polarizer; paragraphs [0052], [0053], [0058], [0063] and FIGS. 1A, 2A, 2B, 3A, 3C, 11, 12A, 13, 14A, 15A, 18A of Yao);
an array of phase-modulating nanostructures formed on the wire grid (dielectric or semiconductor metasurfaces [e.g., pillars or nanopillars] serving as a [phase] retarder; paragraphs [0015], [0018], [0049], [0055], [0057] and FIGS. 1A, 2A, 2B, 3C, 4A, 4C, 5A, 11, 12A, 14A, 15A, 18A of Yao);
the array of phase-modulating nanostructures changing a phase of the incident light a predetermined amount of phase change (dielectric or semiconductor metasurfaces serving as a [phase] retarder, wherein a phase change amount may be pretermined, e.g., 90 degrees; paragraphs [0015], [0018], [0049], [0055]-[0059], [0062], [0068] and FIGS. 1A, 2A, 2B, 3C, 4A, 4C, 5A, 11, 12A, 14A, 15A, 18A of Yao);
the array of phase-modulating nanostructures comprising an array of high-dielectric-index nanostructures (silicon pillars may be used as the meta surface; paragraphs [0048], [0054] and FIGS. 1A, 2A, 2B, 3C, 4A, 4C, 5A, 11, 12A, 14A, 15A, 18A of Yao);
the predetermined amount of phase change of a phase-modulating nanostructure being based on a first width and a second width of the phase-modulating nanostructure, the first width being perpendicular to the second width (phase delay difference is associated with the long and short axes of the nanopillars; paragraphs [0088], [0089] and FIGS. 19A, 19C of Yao).

Yao does not appear to disclose:  wherein at least one wire of the wire grid comprises a series of metal-insulator-metal wire structures.
Sugawara is related to Yao with respect to wire grid polarizer.
Sugawara teaches:  wherein at least one wire of the wire grid comprises a series of metal-insulator-metal wire structures (the grid-shaped convex portion of the wire grid polarizer preferably includes at least a linear metal layer, a first dielectric layer, and an absorption layer, in that order; paragraphs [0041], [0048], [0059], [0064], [0069] and FIG. 1 of Sugawara).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the metal-insulator-metal structure of Sugawara for the wire grids of Yao because such arrangement enables TE waves which have been reflected by the linear metal layer to be reflected at the interface between the dielectric layer and the absorption layer and return to the linear metal layer, and the light reflected by the absorption layer and the light reflected by the linear metal layer can be attenuated by interference, thereby achieving attenuation of the TE waves, and thus the desired polarization characteristics, as taught in paragraphs [0066], [0069] of Sugawara.

Regarding Claim 18, Yao-Sugawara discloses:  wherein the polarizing device further comprises: a first polarizing device that polarizes incident light into a first direction; a second polarizing device that polarizes incident light into a second direction, the first and second directions being orthogonal to each other; a third polarizing device that polarizes incident light into a third direction; and a fourth polarizing device that polarizes incident light into a fourth direction, the third and fourth directions being orthogonal to each other and being rotated 45 degrees from the first and second directions, the first, second, third and fourth polarizing devices each comprising: a light-polarizing device that polarizes incident light into the direction that the polarizing device polarizes incident light, the light-polarizing device comprising: a wire grid, at least one wire of the wire grid comprising the metal-insulator-metal wire structure; and an array of phase-modulating nanostructures formed on the wire grid (superpixel having four linear polarization sensors at +/-90 and +/-45 degrees, relative to one another, wherein all of the subpixels include individual photodetection elements [pixels] beneath each of the polarization filters, the linear polarization subpixels being fabricated as nanowire polarizers; paragraphs [0073], [0074] and FIGS. 11, 12, 16A, 21A of Yao).

Regarding Claim 19, Yao-Sugawara discloses:  wherein the first, second, third and fourth directions respectively comprising a vertical direction, a horizontal direction, a diagonal direction and an anti-diagonal direction (four linear polarization sensors at +/-90 and +/-45 degrees, relative to one another; paragraphs [0073], [0074] and FIGS. 11, 12, 16A, 21A of Yao).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Sugawara and further in view of Hudman, US 2021/0247611.
Regarding Claim 13, Yao-Sugawara does not appear to explicitly disclose:  wherein a field of view of the polarizing device is 30 degrees for a normalized intensity of 1.
However, it has been held that where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Yao-Sugawara discloses the use of a photodetector placed in proximity to the polarizer to receive light from the polarizer for measurement and analysis (see Abstract and paragraphs [0010], [0011], [0060] of Yao).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a wide field of view at full intensity for the device of Yao-Sugawara, in accordance with maximizing the light received by the photodetector for measurement and analysis.
Furthermore, Hudman is related to Yao-Sugawara with respect to image device involving wire grid polarizer, and Hudman teaches the desirability of avoiding sensitivities to wavelength and angle of incidence of a wire grid polarizer by including a spatially varying polarizer which compensates for variations across a field of view which would otherwise be caused by the wire grid polarizer (see Abstract and paragraphs [0052]-[0071] of Hudman, but see especially paragraph [0066] of Hudman).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a wide field of view at full intensity for the device of Yao-Sugawara, because angle sensitivities of a wire grid polarizer are desirably avoided to ensure uniform performance, as taught in Abstract and paragraphs [0052]-[0071] of Hudman.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being anticipated by Zhao in view of Sugawara.
Regarding Claims 16 and 20, Zhao discloses:  A polarizing device for an imaging device, the polarizing device comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a light-polarizing device that polarizes incident light into a predetermined linear direction (color filter substrate 100 includes a wire grid polarizer 10; FIGS. 1, 2a, 2b, 3 of Zhao);
the light-polarizing device comprising:
a wire grid (wire grid polarizer 10; FIGS. 1, 2a, 2b, 3 of Zhao); and
an array of phase-modulating nanostructures formed on the wire grid (phase difference layer 20 includes a plurality of a first phase-shift structures 201 and a plurality of second phase-shift structures 202 that are disposed alternately; paragraphs [0025]-[0031] and FIGS. 2a, 2b, 3 of Zhao);
the array of phase-modulating nanostructures changing a phase of the incident light a predetermined amount of phase change (phase difference layer 20 can allow P light passing through the first phase-shift structures 201 and P light passing through the second phase-shift structures 202 to create a phase difference, and as a result, a destructive interference happens between P light that is reflected by the first wire grid polarizer 10 and passes through the first phase-shift structures 201 to exit and P light that is reflected by the first wire grid polarizer 10 and passes through the second phase-shift structures 202 to exit on a side near the color filter layer 30, and thereby the light reflecting effect of the color filter substrate 100 is decreased; paragraphs [0026], [0027] and FIGS. 2a, 2b, 3 of Zhao);
the array of phase-modulating nanostructures comprising an array of high-dielectric-index nanostructures (first phase-shift structures 201 adopt a first medium, the second phase-shift structures 202 adopt a second medium, and the first medium 201 and the second medium 202 are uniaxial mediums with different refractivities, which satisfy conditions:  (Nxa-Nxb)*d=.lamda./2, (Nya-Nyb)*d=0; and thus there is at least a refractive index difference between the structures 201, 202, meaning at least one of them is a “high-dielectric-index” medium relative to the other; paragraph [0028] and FIGS. 2a, 2b, 3 of Zhao; the Examiner notes that the claim does not require any specific materials or specific minimum index of refraction);
the predetermined amount of phase change of a phase-modulating nanostructure being based on a first width and a second width of the phase-modulating nanostructure, the first width being perpendicular to the second width (a phase difference will depend on the dimensions of the phase-shift structures 201, 202, and wherein the dimensions, including “d” thickness, are chosen based on a cancellation of P light with respect to predetermined wavelength of light, which requires prescribed distances for light to travel which cause the destructive interference [cancellation]; paragraphs [0025]-[0029], [0039], [0040] and FIGS. 2a, 2b, 3 of Zhao; the Examiner notes that the claim does not require a repeating square or rectangular shape for the nanostructure, nor does the claim require a specific orientation for the terms “first width” and “second width”);
further comprising a spectral filter that passes a predetermined range of wavelengths of the incident light (color filter layer 30; FIGS. 2a, 2b, 3 of Zhao).

Zhao does not appear to disclose:  wherein at least one wire of the wire grid comprises a series of metal-insulator-metal wire structures.
Sugawara is related to Zhao with respect to wire grid polarizer.
Sugawara teaches:  wherein at least one wire of the wire grid comprises a series of metal-insulator-metal wire structures (the grid-shaped convex portion of the wire grid polarizer preferably includes at least a linear metal layer, a first dielectric layer, and an absorption layer, in that order; paragraphs [0041], [0048], [0059], [0064], [0069] and FIG. 1 of Sugawara).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the metal-insulator-metal structure of Sugawara for the wire grids of Zhao because such arrangement enables TE waves which have been reflected by the linear metal layer to be reflected at the interface between the dielectric layer and the absorption layer and return to the linear metal layer, and the light reflected by the absorption layer and the light reflected by the linear metal layer can be attenuated by interference, thereby achieving attenuation of the TE waves, and thus the desired polarization characteristics, as taught in paragraphs [0066], [0069] of Sugawara.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872